DETAILED ACTION
This office action is responsive to request for continued examination filed on January 29, 2021 in this application Taniguchi, U.S. Patent Application No. 16/337,079 (Filed March 27, 2019) (“Taniguchi”).  Claims 1 – 9 and 11 – 19 were pending.  Claims 1, 2, 9, 11, 12, and 19 are amended.  Claims 21 – 24 are new.  Claims 1 – 9, 11 – 19, and 21 – 24 are pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 29, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pg. 13 - 14 of the Applicant’s Remarks (“Remarks”) stating that prior art references fail to teach assigning code based on control cycles equal to or less than a predetermined reference time, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.   Erdmann teaches determining the control cycles of the various networks and devices by referencing an “inventory.”  Erdmann at ¶¶ 0057, 0086, 0089; id. at ¶ 0097.  In addition, Erdmann teaches identifying an amount of device and network resources the particular code sections will utilize (“predetermined reference time”).  Id. at ¶ 0057.  The method of Erdmann compares the code sections predetermined reference time with the control cycle of the device and network to which the code sections will be assigned to Erdmann at ¶¶ 0057 & 0059, 0086, 0089 – 0094; id. at ¶ 0097.  Therefore Erdmann teaches assigning code based on control cycles equal to or less than a predetermined reference time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the operational control cycle”  Taniguchi at ln. 3.  It is unclear to which “operational control cycle” the phrase refers, the “first operational control cycle” or the “second operational control cycle.”  Claim 12 is are rejected for substantially similar reasoning.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9, 11 – 19, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al., United States Patent Application Publication No. 2010/0306748 (Published December 2 ,2010, filed November 13, 2009) (“Erdmann”), in view of Nemoto et al., United States Patent Application Publication No. 2015/0215394 (Published July 30, 2015, filed August 6, 2013) (“Nemoto”).  

Claims 1, 9, 11, and 19
With respect to claims 1, 9, 11, and 19 Erdmann teaches the invention as claimed including an application development environment providing system which provides a development environment for an application program via a network in an industrial automation and production environment, wherein the network comprises:
a first network which accommodates at least one device, a first process being executed in the first network, the first process being required to control a first device at a first operational control cycle which is equal to or less than a predetermined reference time; and a second network communicatively connected to the first network, {A compiler Erdmann at Abstract; id. at ¶¶ 0002 & 0008 (“industrial” “automation systems” including “actuators, valves, thermostats or meters”); id. at ¶¶ 0050 & 0051.  First device (102 or 104) and second device (106 or 108) may be connected via first and second networks which join at a router 112.  Id. at ¶¶ 0050 & 0051; id. at fig. 1.
Assignment of classified code sections is determined based on partitioning rules which depend on performance characteristics of the network and the devices, such as amount of device and network resources the particular code sections will utilize (“predetermined reference time”) to ensure a code section will not exceed the available resources of the device and network to which it is assigned.  Erdmann at ¶¶ 0057 & 0059, 0086, 0089 – 0094; id. at ¶ 0097.}
a second process being executed in the second network, the second process being not required to control a second device at a second operational control cycle which is equal to or less than the predetermined reference time,  {Assignment of classified code sections is determined based on partitioning rules which depend on performance characteristics of the network and the devices, however some devices may not have performance restrictions or may have different performance restrictions than the first device such that the “predetermined reference time” on the second device is not for the same category as the first device. Erdmann at ¶¶ 0089 – 0094; id. at ¶¶ 0097 & 0113.}
and wherein the application development environment providing system comprises a hardware processor which implements: a program developer configured to [identify] … processes included in the application program into the first process executed in the first network and the second process executed in the second network {Generated executable code Erdmann at ¶¶ 0052 – 0054.}
based on whether the processes are required to be executed at the first operational control cycle which is equal to or less than the predetermined reference time, {Assignment of classified code sections is determined based on partitioning rules which depend on performance characteristics of the network and the devices such as amount of device and network resources (“predetermined reference time”) the particular code sections will utilize to ensure a code section will not exceed the available resources of the device and network to which it is assigned.  Erdmann at ¶ 0057 & 0059, 0086, 0089 - 0094.}
and to generate a first program execution file executed in the first network and a second program execution file executed in the second network in cooperation with the first program execution file.  {Generated executable code is classified “partitioned” into executable code sections, based on the performance of the code sections, that will interoperate between the first device and network and the second device over the network.  Erdmann at ¶¶ 0052 – 0054; id. at ¶ 0056 (interoperation of partitioned executable code between devices via the network).}
However, Erdmann does not explicitly teach the limitation:
[a program developer configured to]7 classify [processes included in the application program]1 {Nemoto does teach this limitation.  Nemoto teaches that the method for partitioning code to assign the partitions to separate devices, as taught in Erdmann includes where the code is a processing request that is classified according to the processing demand of its constituent parts and divided according to the classification to assign a required weight of processing demands to one device and a different weight to another, such as 70% to one and 30% to the other.  Nemoto id. at ¶¶ 0069 & 0070 (classifying and assigning processing request according to the weights).
Erdmann and Nemoto are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of program deployment, and both are trying to solve the problem of how to assign programs to devices for execution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for partitioning code to assign the partitions to separate devices, as taught in Erdmann with where the code is a processing request that is classified according to the processing demand of its constituent parts and divided according to the classification to assign a required weight of processing demands to one device and a different weight to another, such as 70% to one and 30% to the other, as taught in Nemoto.  Nemoto teaches that target devices (nodes) may have different available resources.  Id. at ¶ 0008. Therefore, one having ordinary skill in the art would have been motivated to combine a method for partitioning code to assign the partitions to separate devices, as taught in Erdmann with where the code is a processing request that is classified according to the processing demand of its constituent parts and divided according to the classification to assign a required weight of processing demands to one device and a different weight to another, such as 70% to one and 30% to the other, as taught in Nemoto, for the purpose of determining a criterion for assigning code partitions to devices based on a known device constraint.}

Claims 2 and 12
Erdmann and Nemoto teach the invention as claimed including:
wherein if the operational control cycle of the device controlled by the application program is equal to or less than a length of the predetermined reference time the program developer classifies the process into the first process, and wherein if the control cycle of the device controlled by the application program is longer than the length of the predetermined reference time, the program developer classifies the process into the second process.  1 {Assignment of classified code sections is determined based on partitioning rules which depend on performance characteristics of the network and the devices such as amount of device and network resources the particular code sections will utilize to ensure a code section will not exceed the available resources of the device and network to which it is assigned.  Erdmann at ¶ 0057 & 0059, 0086, 0089 - 0094.}

Claims 3 and 13
With respect to claims 3 and 13 Erdmann and Nemoto teach the invention as claimed including:
wherein the program developer classifies the processes into the first process and the second process based on position information representing a position of the device controlled by the application program.  {Assignment of classified code sections is determined based on partitioning rules which depend on the manner in which the process will input and output data and the parent-child positioning characteristics of the network and the devices.  Erdmann at ¶ 0057 & 0059, 0086, 0089 - 0094.}

Claims 4 and 14
With respect to claims 4 and 14 Erdmann and Nemoto teach the invention as claimed including:
wherein the program developer classifies the processes into the first process and the second process based on information representing that each of the processes is to be executed in the first network or the second network.111  {A processing request is classified according to the processing demand of its constituent parts and divided according to the classification to assign a required weight of processing demands to one network node and a different weight to another network node, such as 70% to one and 30% to the other.  Nemoto at ¶¶ 0060 (determining weights); id. at ¶¶ 0069 & 0070 (classifying and assigning processing request according to the weights).

Claims 5 and 15
With respect to claims 5 and 15 Erdmann and Nemoto teach the invention as claimed including:
wherein if it is determined that it is necessary to execute the process with reference to communication contents transmitted from the device controlled by the application program to the first network, the program developer classifies the process into the first process, and wherein if it is determined that it is not necessary to execute the process with reference to communication contents transmitted from the device to the first network, the program developer classifies the process into the second process.  1 {Assignment of classified code sections is determined based on partitioning rules which depend on the manner in which the Erdmann at ¶ 0057 & 0059, 0086, 0089 - 0094.}

Claims 6 and 16
With respect to claims 6 and 16 Erdmann and Nemoto teach the invention as claimed including:
wherein the program developer generates the first program execution file in which first output destination process identification information and first input source process identification information are specified, the first output destination process identification information is for identifying a data input process executed in the second network to which data output by a data output process executed in the first network is input, and the first input source process identification information is for identifying a data output process executed in the second network to which data input by a data input process executed in the first network is output, and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q246105Appln. No.: Not Yet Assignedwherein the program developer generates the second program execution file in which second output destination process identification information and second input source process identification information are specified, the second output destination process identification information is for identifying a data input process executed in the first network to which data output by a data output process executed in the second network is input, and the second input source process identification information is for identifying a data output process executed in the first network to which data input by a data input process executed in the second network is output.  1 {Generated executable code is classified “partitioned” into executable code sections that will interoperate between the first Erdmann at ¶¶ 0052 – 0054; id. at ¶ 0056 (interoperation of partitioned executable code between devices via the network).
Assignment of classified code sections specified the manner in which the processes will input and output data between the parent-child positioning characteristics of the network and the devices.  Erdmann at ¶ 0057 & 0059, 0086, 0089 - 0094.}

Claims 7 and 17
With respect to claims 7 and 17 Erdmann and Nemoto teach the invention as claimed including:
wherein if the first network accommodates at least two or more devices, the program developer generates the first program execution file for causing the at least two or more devices to perform a distributed process in accordance with a load condition of the at least two or more devices.  -19-Attorney Docket No. TD00255DF1 {A processing request is classified according to the processing demand of its constituent parts and divided according to the classification to assign a required weight of processing demands to one network node and a different weight to another network node, such as 70% to one and 30% to the other.  Nemoto at ¶¶ 0060 (determining weights); id. at ¶¶ 0069 & 0070 (classifying and assigning processing request according to the weights).

Claims 8 and 18
With respect to claims 8 and 18 Erdmann and Nemoto teach the invention as claimed including:
wherein the first network is a spinal node which functions as a gateway, {A processing request is classified according to the processing demand of its constituent parts and Nemoto at ¶¶ 0060 (determining weights); id. at ¶¶ 0069 & 0070 (classifying and assigning processing request according to the weights).  The initial node that receives the processing request from the client device, such as network 101 shown in figure 14, may function in combination with a root node, such as node 100a, as a gateway to receive the processing request from a client device and forward the processing request to a relay node for assignment.  Id. at fig. 14; id. at ¶¶ 0105 & 0115.}
and wherein the second network is a socialization node which provides a cloud computing environment.  {Under the broadest reasonable interpretation when read in light of the specification, the claim term “socialization node” means a node that manages an application execution environment between a variety of tenants.  Taniguchi at ¶ 0089.  Nemoto teaches that a root node 100a functions as a socialization node to manage the cloud of children nodes under it, such as nodes 120a – 120d, by dividing the program into parts and assigning the parts to the children nodes under it for processing.  Id. at ¶¶ 0116 & 0117; id. at fig. 14 .}

Claims 21 - 24
With respect to claims 21 - 24 Erdmann and Nemoto teach the invention as claimed including:
wherein the first operational control cycle and the second operational control cycle are preset. -19-Attorney Docket No. TD00255DF1 {Control cycles of the various networks and devices are predetermined and evaluated at the time of code classification by referencing an “inventory.”  Erdmann at ¶¶ 0057, 0086, 0089; id. at ¶ 0097).}


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//T.H./										July 3, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199